Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	- Claims 21, 23, 25-27, 29, 32, 34-48 and 41 are allowed.
	- Claims 22, 24, 28, 30-31, 33, 39-40 are cancelled.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- The required terminal disclaimer against the patent issued in the parent application was filed and approved on 2/21/2020.
- Applicant amended the claims according to the interview held on February 16, 2021. As indicated in Applicant’s Remarks filed on 3/1/2021, the interview summary should be corrected to indicate that there was a discussion of incorporating claims 22, 24 and 28 (as opposed to claims 23, 24 and 28) into the independent claims. In view of the claim amendments, Applicant’s Remarks filed on 3/1/2021 were found to be persuasive.
-The closest identified prior art of record including Hayton, Omshehe and Sarukkai, alone or in combination, do not teach or suggest all the features of independent claim 21 as amended. Examiner notes that although Hayton [0123-0124] discloses retrieving and injecting user authentication credentials including the user’s enterprise username and password, this is not the same as “assigning, by the usage proxy, a pre-generated set of login credentials for the selected SaaS application to the user as a temporary assignment, said pre-
- In view of the above, independent claim 21 is deemed allowable. Claims 29 and 38 recite features similar to those recited in claim 21 and are therefore allowable for similar reasons. Claims 23, 25-27, 32-37 and 41 depend on one of claims 21, 29 and 38 and are therefore allowable by virtue of their dependency.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434